IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania                     :
                                                 :
               v.                                :
                                                 :
Michael J. Murnin III,                           :    No. 37 C.D. 2020
                  Appellant                      :    Submitted: February 18, 2022


BEFORE:        HONORABLE ANNE E. COVEY, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                    FILED: June 30, 2022

               Michael J. Murnin, III (Murnin) appeals from the Wayne County
Common Pleas Court’s (trial court) February 7, 2019 order denying his motion to
appeal nunc pro tunc (Appeal Nunc Pro Tunc). Murnin presents three issues for this
Court’s review: (1) whether the trial court abused its discretion by not properly
applying the applicable law to the facts; (2) whether the trial court abused its
discretion by failing to exercise its discretion; and (3) whether substantial evidence
supported the trial court’s decision. After review, this Court affirms.
               On     December        22,    2017,     Pennsylvania        Game          Commission
(Commission) State Game Warden Frank J. Dooley (Warden Dooley) cited Murnin
for the following violations: Unlawful Shooting On or Across a Highway,1 Citation

      1
          Section 2504(a) of the Game and Wildlife Code (Code) provides:
               It is unlawful for any person to shoot at any game or wildlife while
               it is on a public highway or on a highway open to use or used by the
               public or to shoot across a public highway or a highway or roadway
               open to use or used by the public unless the line of fire is high
               enough above the elevation of the highway to preclude any danger
               to the users of the highway. It shall be unlawful for any person, after
No. 819089 (Shooting On or Across a Highway); and hunting by Use of Vehicle or
Conveyance Propelled by Other than Manpower,2 Citation No. 819086 (Use of a
Vehicle). On June 21, 2018, a Magisterial District Judge (MDJ) held a hearing,
found Murnin guilty of Shooting On or Across a Highway (Conviction), and fined
Murnin $300.00, plus court costs.3 On July 23, 2018, the MDJ found Murnin not
guilty of Use of a Vehicle. By August 3, 2018 letter (Revocation Notice), the
Commission notified Murnin that it was revoking his hunting license for one year
beginning July 1, 2019, based on his Conviction.4 See Reproduced Record (R.R.) at
49a.



               alighting from a motor vehicle being driven on or stopped on or
               along a public highway or road open to public travel, to shoot at any
               wild bird or wild animal while the person doing the shooting is
               within 25 yards of the traveled portion of the public highway or road
               open to public travel.
34 Pa.C.S § 2504(a).
        2
          Section 2308(a)(7) of the Code prohibits the hunting of game or wildlife through the use
of “[a] vehicle or conveyance of any kind or its attachment propelled by other than manpower.”
34 Pa.C.S § 2308(a)(7).
        3
          There are different perspectives on what occurred at the MDJ hearing. The trial court
stated that Murnin “pled guilty and was subsequently convicted . . . .” Reproduced Record (R.R.)
at 83a. In its brief, the Commonwealth of Pennsylvania (Commonwealth) represents that “[a]t the
hearing before [the MDJ], there was some conversation between [] Murnin’s counsel and []
Warden Dooley regarding a possible plea negotiation, however, ultimately, [] Murnin decided to
proceed to a hearing. At the conclusion, [the MDJ] found Murnin guilty . . . .” Commonwealth
Br. at 2. Murnin states that he
               entered a plea of not guilty and appeared to defend himself at a
               summary trial before [the MDJ] . . . . [A] trial was commenced and
               during that hearing, an agreement was reached between the parties
               [whereby t]he [MDJ] would find Murnin guilty of the offense of
               Shooting [On] or Across a [Highway]. The [MDJ] would continue
               the hearing as to the second charge, [Use of] a Vehicle. If Murnin
               did not file an appeal on the first charge, he would be found not
               guilty of the second charge.
Murnin Br. at 8-9. Nonetheless, Murnin was convicted of Shooting On or Across a Highway.
      4
        Section 929(a) of the Code provides, in relevant part:
                                                2
              Murnin timely requested a hearing concerning his license revocation.
A Hearing Officer held a hearing on November 8, 2018. On November 9, 2018, the
Hearing Officer recommended that the Commission’s revocation of Murnin’s
hunting and furtaking privileges be rescinded.               On November 16, 2018, the
Commission’s Executive Director (Executive Director) issued a final order (Final
Order) notifying Murnin that the Commission did not concur with the Hearing
Officer’s recommendation, and that its August 3, 2018 license revocation remained
as ordered. On December 17, 2018, Murnin appealed to this Court from the
Commission’s November 16, 2018 Final Order.5 Ultimately, this Court upheld the



              [A]ny hunting or furtaking license . . . granted under the authority
              of [the Code] may be denied, revoked or suspended by the
              [C]ommission when the holder of the license . . . is convicted of an
              offense under [the Code] or has acted contrary to the intent of the
              registration or permit[.]
34 Pa.C.S. § 929(a) (emphasis added). Further, Section 2741(b) of the Code specifies:
              In addition to any penalty and costs imposed by [the Code], the
              [C]ommission may revoke any hunting or furtaking license and
              deny any person the privilege to secure a license or to hunt or take
              furbearers anywhere in this Commonwealth, with or without a
              license, . . . if the licensee or person:
              (1) Has [] been convicted . . . of violating any of the provisions of
              [the Code] for such periods as are specified in this subchapter.
34 Pa.C.S. § 2741(b) (emphasis added). Finally, Section 2742(a) of the Code prescribes a
revocation period:
              [F]or the first offense any person convicted . . . of violating any of
              the provisions of [the Code] may be denied the privilege to hunt or
              take wildlife anywhere in this Commonwealth, with or without a
              license, for a period not to exceed three years as the [C]ommission
              determines.
34 Pa.C.S. § 2742(a) (emphasis added).
       5
         On February 6, 2020, this Court vacated the Commission’s Final Order and remanded the
matter to the Commission to clarify the basis for the license revocation. The Commission did so
in a February 26, 2020 final order, from which Murnin appealed.
                                                3
Commission’s license revocation. See Murnin v. Pa. Game Comm’n (Pa. Cmwlth.
No. 325 C.D. 2020, filed Jan. 11, 2021).
               On January 3, 2019, more than five months after his Conviction,6
Murnin filed the Appeal Nunc Pro Tunc with the trial court. Therein, Murnin alleged
that he did not appeal from his Conviction because he believed that no hunting
license revocation would result therefrom. See R.R. at 67a. In a supporting trial
brief, Murnin alleged that, following the MDJ hearing, Murnin’s counsel and
Warden Dooley reached an agreement that if Murnin did not appeal from his
Conviction, the MDJ “would hold off on a finding of guilt as to the [Use of a
Vehicle] charge,” which “carries an automatic license suspension.” R.R. at 70a
(emphasis added). Murnin contended that “it was the intent of the parties to avoid
the suspension of [] Murnin’s [hunting] license . . . .” R.R. at 70a-71a. On February
7, 2019, the trial court denied Murnin’s Appeal Nunc Pro Tunc for failure to file the
appeal within a reasonable time.
               Murnin first argues that the trial court abused its discretion by not
properly applying the applicable law to the facts. Murnin contends that the MDJ’s
failure to properly inform him of his ability to appeal to the trial court entitles him
to an appeal nunc pro tunc. Murnin cites Commonwealth v. Liptak, 573 A.2d 559
(Pa. Super. 1990),7 to support his position. The Liptak Court opined that “the giving
of incorrect and inaccurate information to an accused by [an MDJ] or by his or her
staff may, if established, amount to a breakdown in the court’s operation warranting
the allowance of an appeal nunc pro tunc.” Liptak, 573 A.2d at 561.


       6
           Murnin argues that he promptly filed his Appeal Nunc Pro Tunc because he filed his
appeal shortly after the Commission issued its Final Order revoking his hunting license, and, “since
the [trial court] hears motions on Tuesdays and Thursdays[,]” “there were only four available dates,
December 18, 20, [and] 27[, 2018] and January 3, 2019.” Murnin Br. at 12, n.7.
         7
           Liptak was overruled on other grounds by Department of Transportation, Bureau of
Driver Licensing v. Tarnopolski, 626 A.2d 138 (Pa. 1993).
                                                 4
              Murnin was represented by counsel before the MDJ.8 See R.R. at 9a-
10a, 19a-20a, 44a. Nonetheless, Murnin asserts that he

              was not informed of his right to appeal[;] on the contrary[,]
              it was his understanding that[,] pursuant to the terms of the
              agreement between the parties, he could not appeal. The
              [a]greement operated to not just deprive him of his
              knowledge of the right to appeal, but precluded it
              altogether by its very terms.

Murnin Br. at 22 (bold emphasis added). Thus, Murnin asserts that it is the purported
agreement his counsel negotiated that caused his alleged ignorance of his appeal
rights.
              The Pennsylvania Superior Court has explained that “[a]n appeal taken
more than 30 days past the entry of the judgment will be granted only where
extraordinary circumstances involving fraud or a wrongful or negligent act of a court
official resulting in injury to the appealing party has occurred.” Commonwealth v.
Smirga, 638 A.2d 229, 232 (Pa. Super. 1994).
              However,

              [a] party seeking leave to appeal from a summary
              conviction nunc pro tunc has the burden of demonstrating
              two things: (1) that the delay in filing his appeal was
              caused by extraordinary circumstances involving fraud or
              a wrongful or negligent act of a court official resulting in
              injury to that party and (2) that upon learning of the
              existence of the grounds relied upon for nunc pro tunc
              relief, he acted promptly to seek such relief.




         The trial court stated that “[o]n July 23, 2018, pro se [Murnin] pled guilty and was
          8

subsequently convicted of [Shooting On or Across Highways] . . . .” R.R. at 84a (italics omitted;
emphasis added). However, the Docket Sheet reflects that Murnin was represented before the
MDJ by the same counsel as in the instant appeal, and that he was found guilty on June 21, 2018.
See R.R. at 43a-44a. Further, Murnin testified that his counsel had discussions with Warden
Dooley at the June 21, 2018 hearing regarding the charges. See R.R. at 19a-20a. Murnin was
found not guilty of Use of a Vehicle on July 23, 2018. See R.R. at 46a.
                                               5
Commonwealth v. Yohe, 641 A.2d 1210, 1212 (Pa. Super. 1994) (bold and underline
emphasis added).
              With respect to a party’s responsibility to act promptly:

              A party seeking permission to file an appeal nunc pro tunc
              must . . . establish that (1) the appeal was filed within a
              short time after learning of and having an opportunity
              to address the untimeliness; (2) the elapsed time period
              is of very short duration; and (3) the appellee will not be
              prejudiced by the delay.

H.D. v. Pa. Dep’t of Pub. Welfare, 751 A.2d 1216, 1219 (Pa. Cmwlth. 2000) (bold
emphasis added). Thus, it is essential that a party seeking nunc pro tunc relief act
promptly upon learning of grounds for such relief. See id.; see also Yohe; Smirga.
              Here, Murnin testified that the purported June 21, 2018 MDJ hearing
agreement led him to believe that if he declined to appeal from his Conviction, he
would be found not guilty of the Use of a Vehicle charge (for which a conviction
results in mandatory license revocation) and his hunting license would not be
revoked.9 He claims that he did not appeal from the Conviction because of that
understanding. Further, Murnin claims that he was not informed of his right to
appeal.10 Assuming, arguendo, that Murnin’s contentions are true, Murnin must
demonstrate that he acted promptly once he learned of the existence of grounds for
nunc pro tunc relief.

       9
          Notwithstanding, Murnin admitted at the trial court’s hearing on the Appeal Nunc Pro
Tunc that he did not read the notice on the back of the Shooting On or Across a Highway citation,
which stated that the Commission could choose to revoke his hunting license even if such
revocation was not mandatory. See R.R. at 18a. Further, Sections 929(a) and 2741(b) of the Code
permit the Commission to revoke a hunting license for convictions arising from violations of the
Code.
        10
           Murnin testified at the trial court hearing that following the MDJ hearing he “was not
going to appeal.” R.R. at 20a. He further stated he “was not going to need [his appellate rights]
because we had an agreement.” R.R. at 21a. It is logical that the MDJ would not have advised
Murnin of his appeal rights since Murnin, as a party to the alleged agreement, consented to
forfeiting his rights to appeal after discussion with his counsel.
                                               6
             The Commission sent Murnin the Revocation Notice on August 3,
2018, stating therein that Murnin’s license was revoked for one year effective July
1, 2019, thereby clearly revealing that if there was an agreement, the Commission
would not adhere to it. The Commission issued its Final Order upholding the license
revocation on November 16, 2018. Notwithstanding, Murnin did not file his Appeal
Nunc Pro Tunc from the Conviction until January 3, 2019, approximately 196 days
after his Conviction, 153 days after the Revocation Notice, and 48 days after the
Final Order – all of which are well beyond the 30-day appeal period.
             Murnin asserts that he diligently pursued his challenge to the license
revocation after the Commission issued its Final Order on November 16, 2018, by
filing an appeal therefrom to this Court on December 17, 2018, and by filing the
Appeal Nunc Pro Tunc from his Conviction to the trial court on January 3, 2019.
However, Murnin was aware on or about August 3, 2018, that the Commission
intended to revoke his hunting license. Yet, Murnin did not file an appeal from the
Conviction until 153 days later. Thus, Murnin did not file his Appeal Nunc Pro Tunc
“within a short time after learning of and having an opportunity to address the
untimeliness[,]” and “the elapsed time period [was] [not] of very short duration[.]”
H.D., 751 A.2d at 1219. Accordingly, the trial court properly applied the law to the
facts and denied Murnin’s Appeal Nunc Pro Tunc for failure to file the appeal within
a reasonable time.
             Murnin next argues that the trial court abused its discretion by failing
to exercise its discretion. Murnin asserts:

             The [t]rial [c]ourt avoided the uncomfortable issue present
             in this case where there was conflict[ing] testimony
             between two witnesses. Rather than wade through the
             legal issues involved[,] it chose to avoid the matter
             altogether by relying . . . solely upon how much time had
             passed since the date of the [MDJ hearing] . . . .”


                                          7
Murnin Br. at 27.
             “Allowance of an appeal nunc pro tunc lies at the sound discretion of
the trial court . . . .” Baker v. City of Phila., 603 A.2d 686, 689 (Pa. Cmwlth. 1992)
(emphasis omitted). “The trial court abuses its discretion when it misapplies the law
or when it reaches a manifestly unreasonable, biased or prejudiced result.” Allen v.
Thomas, 976 A.2d 1279, 1281 n.6 (Pa. Cmwlth. 2009). Contrary to Murnin’s
contention, the trial court properly concluded that Murnin had failed to satisfy a
necessary element for nunc pro tunc relief – prompt action seeking such relief. See
H.D.; Yohe. Having concluded that Murnin failed to promptly seek nunc pro tunc
relief, the trial court correctly denied the Appeal Nunc Pro Tunc. Thus, the trial
court did not fail to exercise its discretion but, rather, properly determined that
Murnin did not meet the requirements for nunc pro tunc relief.
             Finally, Murnin argues that substantial evidence does not support the
trial court’s decision. Murnin asserts that the evidence shows that he “did everything
within his power to advance his legal interests and did so in a timely manner under
the circumstances.” Murnin Br. at 29. In particular, Murnin urges:

             The record reflects that Murnin [appeared before] the
             [MDJ] to defend himself and did not pursue an appeal after
             paying his fine the following day, because he was under
             the belief that his hunting privileges would remain intact.
             The moment that he learned his hunting privileges were
             being suspended, he launched an administrative appeal
             pursuant to the notices contained in the administrative
             paperwork he received from the [Commission]. He
             requested a hearing and he retained counsel to represent
             him at the hearing. Murnin was meritorious at the hearing
             and the Finding of Fact and Recommendation issued by
             [Commission] Hearing Officer Abom was in his favor.
             After the [Commission’s] Hearing Officer was overruled
             by the [Commission] he again retained counsel and
             perfected an appeal of that issue to the Commonwealth
             Court. It was only during this process that he was
             informed by his legal counsel that he could in fact file an

                                          8
             appeal nunc pro tunc. Upon learning of this fact, he acted
             diligently and promptly and filed the [A]ppeal [N]unc
             [P]ro [T]unc.

Murnin Br. at 29-30 (italics added; citations omitted).
             “Substantial evidence is such relevant evidence that a reasonable mind
might accept as adequate to support [a] conclusion.” Ives v. Bureau of Prof’l &
Occupational Affairs, State Bd. of Med., 204 A.3d 564, 578 (Pa. Cmwlth. 2019)
(quotation marks omitted). The record evidence reveals that notwithstanding the
above assertions, although Murnin received the Revocation Notice on or about
August 3, 2018, and the Commission issued its Final Order on November 16, 2018,
Murnin did not file his Appeal Nunc Pro Tunc until January 3, 2019. Accordingly,
substantial evidence supported the trial court’s denial of Murnin’s Appeal Nunc Pro
Tunc for failure to file the appeal within a reasonable time.
             For all of the above reasons, the trial court’s order is affirmed.


                                        _________________________________
                                        ANNE E. COVEY, Judge




                                           9
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania            :
                                        :
            v.                          :
                                        :
Michael J. Murnin III,                  :   No. 37 C.D. 2020
                  Appellant             :


                                    ORDER

            AND NOW, this 30th day of June, 2022, the Wayne County Common
Pleas Court’s February 7, 2019 order is affirmed.



                                      _________________________________
                                      ANNE E. COVEY, Judge